    20-01188-jlg Doc 1-19 Filed 06/20/20
        Case 1:19-cv-09365-AKH           Entered
                                Document 11  Filed06/20/20
                                                   11/06/1921:15:49
                                                             Page 1 ofDoc
                                                                       3 11
                            Memorandum Pg 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Petition of DALIA
 GENGER, as Trustee of the Orly Genger 1993               SDNY Case No. 19-cv-9365 (UA)
 Trust Established on Dec.13, 1993 by Arie
 Genger, grantor.
 ________________________________________

 Dalia Genger, trustee of The Orly Genger 1993
 Trust,
        Petitioner,                                       N.Y. Cty. Surrogate’s Court File
                                                          No.: 2008-0017/E
                - against -
 Orly Genger, Arie Genger, Glenclova Investment
 Company, TR Investors, LLC, New TR Equtiy I,
 LLC, New TR Equity II, LLC, Trans-Resources,
 Inc., Arnold Broser, David Broser, John Does 1-
 20, and Jane Does 1-20,
        Respondents.

                       OPPOSITION TO MOTION TO TRANSFER

       The motion to transfer this matter to the United States Bankruptcy Court for the Western

District of Texas is moot because that court has transferred the pending bankruptcy action to the

Southern District of New York.

       Specifically, on October 9, 2019, the Western District of Texas Bankruptcy Trustee

(through counsel) had removed this matter from Surrogate’s Court to the Southern District of

New York. (Dkt. no. 1.) Then, on October 22, 2019, the Trustee filed the instant motion to

transfer the matter to Texas. (Dkt. no. 6.)

       Meanwhile, there was a motion pending in Texas to transfer venue to the Southern

District of New York (Bankr. W.D.Tx., No. 19-10926, dkt. #129), which was granted yesterday,

November 5, 2019. In light of the Texas court’s ruling, the instant motion to transfer is moot.

Counsel to the W.D. Tex. Bankruptcy Trustee has since indicated that such motions to transfer




                                                                                                    1
    20-01188-jlg Doc 1-19 Filed 06/20/20
        Case 1:19-cv-09365-AKH           Entered
                                Document 11  Filed06/20/20
                                                   11/06/1921:15:49
                                                             Page 2 ofDoc
                                                                       3 11
                            Memorandum Pg 2 of 3



would be withdrawn from this proceeding, as well as the related proceeding, Genger v. Genger, Case

No. 1:19-cv-9319 (AKH) (S.D.N.Y.).

       Furthermore, as will be detailed in the undersigned’s forthcoming motion to remand,

these petitions should be returned to the New York Surrogate’s Court.


Dated: November 6, 2019                             Respectfully submitted,
       New York, NY
                                                    POLLOCK COHEN LLP

                                                    By: /s/ Adam Pollock
                                                        Adam Pollock
                                                    60 Broad St., 24th Fl.
                                                    New York, NY 10004
                                                    (212) 337-5361
                                                    Adam@PollockCohen.com
                                                    Attorneys for The Orly Genger 1993 Trust,
                                                    through Michael Oldner, Trustee




                                                                                                     2
    20-01188-jlg Doc 1-19 Filed 06/20/20
        Case 1:19-cv-09365-AKH           Entered
                                Document 11  Filed06/20/20
                                                   11/06/1921:15:49
                                                             Page 3 ofDoc
                                                                       3 11
                            Memorandum Pg 3 of 3



To (via ECF):

       Michael Paul Bowen, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the former Bankruptcy Trustee
To (via email):
       Andrew R. Kurland, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the former Bankruptcy Trustee
       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
       120 Broadway, 32nd Floor
       New York, NY 10271
       Counsel to Sagi Genger 1993 Trust & Sagi Genger
       Steven Riker, Esq.
       Law Office of Steven Riker
       One Grand Central Place, 46th Floor
       New York, NY 10165
       Guardian Ad Litem
       Chris Gartman, Esq.
       Hughes Hubbard & Reed LLP
       One Battery Park Plaza, 16th Floor
       New York, NY 10004
       Counsel to Arnold Broser and David Broser
       Natalie Bedoya McGinn, Esq.
       Gerald Greenberg, Esq.
       Gelber Schachter & Greenberg, P.A.
       1221 Brickell Avenue, Suite 2010
       Miami, FL 33131
       Counsel to Arie Genger
       John Boyle, Esq.
       Skadden, Arps, Slate, Meagher & Flom LLP
       4 Times Square
       New York, NY 10036
       Counsel to Glenclova Investment Company, TR Investors, LLC,
       New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.




                                                                              3
